Citation Nr: 0841316	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-32 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating higher than 10 percent for a left 
foot disability.





ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel





INTRODUCTION

The veteran had active military service from April to August 
1990, from February 2003 to February 2004, and from August 
2004 to August 2005.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
continued the noncompensable (i.e., 0 percent) disability 
rating for the veteran's service-connected left foot 
tendinitis.  A more recent June 2008 RO decision, during the 
pendency of her appeal for a higher evaluation, increased the 
rating to 10 percent retroactively effective as of February 
25, 2004, also in the process reclassifying her disability as 
"left foot tendonitis with neuroma, status post excision."  
The RO terminated her VA compensation effective August 16, 
2004, because she returned to active duty.  But the 10 
percent rating resumed as of August 11, 2005, upon her 
discharge, and she received a temporary 100 percent rating as 
of November 15, 2005, for convalescence following surgery.  
See 38 C.F.R. § 4.30 (2008) (paragraph 30).  Effective 
January 1, 2006, her 10 percent rating resumed.  She has 
continued to appeal, requesting a rating higher than 10 
percent for the times when she did not have the temporary 100 
percent rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (when a rating is increased during the pendency of an 
appeal, but the veteran does not receive the highest possible 
rating, it is presumed that she is continuing to appeal for a 
higher rating unless she expressly indicates otherwise).

Records show the veteran also has bilateral pes planus (flat 
feet), but this condition is not service connected, and she 
does not have a pending claim concerning this condition.  If 
she believes this condition is also attributable to her 
military service, then she needs to file a claim at the RO.  
Moreover, to the extent she has any functional or other 
impairment as a result of this condition, it cannot be used 
as grounds for increasing the rating for her service-
connected left foot disability.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).





FINDINGS OF FACT

1.  The veteran has flexor hallucis longus tendinitis and 
Morton's neuroma of the left foot manifested by an inability 
to stand on her heels or toes, antalgic gait, tenderness of 
the plantar surface of the foot, avoidance of weight bearing 
on the foot, and pain and burning sensation in the pad of the 
toes and the skin between the toes.

2.  The disability is not so exceptional or unusual as to 
render impractical the application of the regular Rating 
Schedule standards, considering such factors as whether there 
has been marked interference with employment (meaning above 
and beyond that contemplated in the current schedular rating) 
or frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria, including extra-schedular, are not met for a 
rating higher than 10 percent for the left foot disability.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2005); 38 
C.F.R. §§ 3.159, 3.321(b)(1), 4.1-4.7, 4.21, 4.118, 
Diagnostic Codes (DCs) 5024-5284 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  




Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  
The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.




Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the veteran in October 2005, prior to initially adjudicating 
her claim in December 2005.  The letter informed her of the 
evidence required to substantiate her increased-rating claim 
as well as her and VA's respective responsibilities in 
obtaining supporting evidence.  She more recently was sent 
another letter in September 2008, which complied with the 
Dingess requirements as it gave her notice of the disability 
rating and effective date elements of her claim.  She also 
was sent a letter in May 2008, which complied with the 
Court's holding in Vazquez as it informed her of all 
pertinent laws and regulations used to rate her disability 
and included an explanation of the evidence used to assign a 
disability evaluation.  Moreover, after providing this 
additional notice in May 2008, the RO went back and 
readjudicated her claim in the July and July 2008 

SSOCs.  See again Mayfield and Prickett, supra.  And there 
has been no reason to again go back and readjudicate her 
claim since providing the September 2008 notice because she 
has not identified or submitted any additional evidence in 
response to that additional notice.  Therefore, the absence 
of a subsequent SSOC after this notice is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication.  See Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of her claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records she identified.  In addition, she 
was examined for VA compensation purposes in November 2005, 
December 2006 and May 2008.  These examination reports are 
adequate for rating purposes as they contain the required 
information to properly assess the severity of her left foot 
condition.  38 C.F.R. § 4.2.  See also Caffrey v. Brown, 6 
Vet. App. 377 (1994).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or the Court.

II.  Merits of the Claim

In July 2004, the RO granted service connection for left foot 
tendinitis and assigned an initial noncompensable (0 percent) 
rating retroactively effective from February 25, 2004, the 
day after the veteran's second period of service ended when 
she returned to life as a civilian.  And, as mentioned, she 
returned to active duty from August 2004 to August 2005, 
during which time VA terminated her compensation.  She later 
filed a second claim for left foot pain.  And, in June 2008, 
the RO reclassified her disability as "left foot tendinitis 
with neuroma, status post excision," and assigned a higher 
10 percent rating with the same retroactive effective date of 
February 25, 2004.  And this 10 percent rating has remained 
in effect except for when she had a temporary 100 percent 
convalescent rating under 38 C.F.R. § 4.30 from November 15, 
2005 to December 31, 2005.

For the reasons and bases discussed below, the Board finds 
that a rating higher than 10 percent is not warranted for the 
veteran's left foot condition.


Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

While the veteran's entire history is reviewed when assigning 
a disability rating, see 38 C.F.R. § 4.1 and Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991), where, as here, service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Court recently held that 
VA's determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, 
the Board must consider whether there have been times when 
the veteran's disability has been more severe than at others.  
The relevant temporal focus for adjudicating the level of 
disability of an increased-rating claim is from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See Hart, supra.  See also 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The provisions of 38 C.F.R. § 4.13 specifically provide that 
the aim should be the reconciliation and continuance of the 
diagnosis or etiology upon which service connection for the 
disability had been granted, that any change in evaluation 
should reflect an actual change in the condition, and not 
merely a difference in thoroughness of the examination or in 
use of descriptive terms.  

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited by 
VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14.  A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  Where, however, separate and distinct manifestations 
have arisen from the same injury, 

separate disability ratings may be assigned where none of the 
symptomatology of the condition overlaps.  Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).  The critical inquiry in making 
this determination is whether any of the disabling 
symptomatology is duplicative or overlapping.  Id.

Here, the veteran's two conditions, tendinitis and neuroma, 
both exhibit the main symptom of foot pain, so the Board 
finds there is a sufficient basis to combine and rate these 
two conditions as one collective disorder.  

The veteran's left foot condition has been partly rated under 
the diagnostic code for tenosynovitis.  38 C.F.R. § 4.71a, DC 
5024.  This diagnostic code is appropriate to rate her 
orthopedic impairment.  Under DC 5024, the rater is 
instructed to rate the disability based upon limitation of 
motion of the affected parts or as degenerative arthritis 
under DC 5003 (which also rates based on the extent there is 
limitation of motion).

The RO used the diagnostic code for flatfoot (DC 5276) to 
rate the limitation of motion of the veteran's left foot.  
Although she has been diagnosed with bilateral pes planus 
(flat feet), as discussed earlier, service connection for 
this condition has not been established.  Therefore, after 
reviewing the diagnostic codes for rating foot disabilities, 
the Board finds the diagnostic code for general foot injuries 
(DC 5284) to be more appropriate.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld 
if it is supported by explanation and evidence).  See, too, 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) 
(indicating that any change in diagnostic code by a VA 
adjudicator must be specifically explained).

Under DC 5284, a 10 percent evaluation is provided for a 
"moderate" foot injury; a higher 20 percent evaluation 
requires "moderately severe" foot injury; and an even higher 
30 percent evaluation requires "severe" foot injury.

The words "moderate," "moderately severe," and "severe" are 
not defined in DC 5284.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decision is "equitable and just."  38 C.F.R. § 
4.6.


The veteran's medical records support a 10 percent rating, 
but no higher.  Her service treatment records show that she 
experienced left forefoot pain on walking and pain and 
burning sensations in the second and third digits.  She was 
diagnosed with plantar fasciitis in October 2003, 
metatarsalgia in March 2004, and intermetatarsal neuroma in 
August 2004.  She was treated with steroid injections and 
orthotics with some relief of her symptoms.  In November 2005 
she had surgery to remove a neuroma from between her second 
and third toes.  And, as mentioned, VA already has 
compensated her for her subsequent convalescence by assigning 
a temporary 100 percent rating under 38 C.F.R. § 4.30.

During an April 2004 VA examination, the examiner found 
normal range of motion in the veteran's left foot.  The 
examiner found tenderness on the plantar surface of the foot 
and diagnosed left foot tendinitis.

During a November 2005 VA examination, the examiner again 
found normal range of motion of this foot but was unable to 
determine gait because the veteran was still on crutches from 
the surgery for excision of the neuroma.

During a more recent December 2006 VA examination, the 
veteran walked very hesitantly using a single crutch to avoid 
weight bearing on her left foot.  She had difficulty rising 
on her toes or rocking back on her heels.  She had a weight-
bearing line medial to great toe and inward bowing on weight 
bearing.  But the examiner found no swelling, foot deformity 
or muscle atrophy.

The veteran's VA treatment records show she was again 
diagnosed with Morton's neuroma in October 2006, this time in 
the third interspace of both feet and referred for surgery.  
(As of the date of the last medical examination, May 2008, 
she had not undergone a second neuroma surgery).

The December 2006 and May 2008 VA examination both found 
tenderness on palpation and pain on motion of the toes.  The 
examiners diagnosed left foot neuroma.  The May 2008 VA 
examination also found an antalgic gait, unusual shoe wear 
patterns, and avoidance of weight bearing on the left foot.  
But the examiner found no swelling, muscle atrophy or 
malalignment.


Applying the criteria of DC 5284, the veteran exhibits a 
moderate foot injury.  At all of her VA compensation 
examinations, the examiners noted pain and tenderness on the 
plantar aspect of her left foot and in the toes, and antalgic 
gait.  The December 2006 examination noted an inability to 
rise up on the toes or rock back on the heels.  Evidence of 
abnormal weight bearing was found during the March 2005, 
December 2006 and May 2008 examinations.  But as the 
veteran's symptoms do not prevent her use of her foot and she 
still has full range of motion, the moderately-severe (20 
percent) rating under DC 5284 is not warranted.

The Court has held that VA adjudicators must analyze any 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  However, the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  And, here, as the 
examiners noted no limitation of motion due to pain, there is 
no basis to assign a higher rating based on painful movement.

The veteran may be rated for her neurological symptoms under 
the diagnostic code (DC 5279) for metarsalgia.  Under this 
code, a 10 percent rating is assigned when a veteran has 
anterior metatarsalgia (Morton's disease), irrespective of 
whether it is unilateral (meaning affecting only one foot) or 
bilateral (affecting both feet).  Moreover, 10 percent is the 
highest schedular rating available under this code.

As 10 percent is the only rating available for metatarsalgia, 
the veteran is not entitled to a greater rating for this 
condition than she already has been granted under DC 5024.  
Additionally, as the main symptom of the condition is pain, 
there is no basis to assign a higher rating based on painful 
motion.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), 
citing 38 C.F.R. §§ 4.40, 4.45, 4.59.).



It equally deserves mentioning that 10 percent is the highest 
possible rating under DC 5277 for bilateral weak foot, also 
keeping in mind the veteran only has service-connected 
disability involving one foot - so unilateral, as opposed to 
the required bilateral application under this code.  In any 
event, since she already has a 10 percent rating, there is no 
additional benefit to be had under DC 5277.  She also does 
not have malunion or nonunion of her tarsal or metatarsal 
bones to warrant application of DC 5283, although higher 20 
and 30 percent ratings are available under this code.


III.  Extraschedular Consideration

Despite affecting her daily activities and requiring surgery, 
the veteran's left foot condition does not exhibit the extent 
of symptoms necessary to warrant referring this case to the 
Compensation and Pension Service for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  There is no 
evidence her disability has caused marked interference with 
her employment - meaning above and beyond that contemplated 
by her current schedular rating.  According to 38 C.F.R. § 
4.1, generally, the degrees of disability specified in the 
Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  And although she has required surgery for 
treatment of her disability, the vast majory of her 
evaluation and treatment has been on an outpatient basis, not 
as an inpatient; so she has not been frequently hospitalized.  
Thus, her disability picture is not so exceptional or unusual 
as to render impractical the application of the regular 
schedular standards.  So the Board does not have to refer 
this case for extra-schedular consideration.  VAOPGCPREC 6-
96.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); and 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




For these reasons and bases, the Board finds that there is no 
basis to assign a rating higher than 10 percent for the 
veteran's service-connected left foot disability.  And as the 
preponderance of the evidence is against her claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. 53-
56.  Accordingly, the appeal is denied.


ORDER

A rating higher than 10 percent for the left foot disability 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


